
	
		I
		112th CONGRESS
		2d Session
		H. R. 5825
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Mr. Welch (for
			 himself and Mr. Walz of Minnesota)
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to reauthorize and improve the Rural Energy for America
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Energy Improvement
			 Act.
		2.Rural energy for
			 America programSection 9007
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107) is
			 amended—
			(1)in subsection
			 (c)—
				(A)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5),
			 respectively;
				(B)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)Tiered
				application processIn
				carrying out this subsection, the Secretary shall establish a three-tiered
				application, evaluation, and oversight process that varies based on the cost of
				the proposed project with the process most simplified for projects referred to
				in subparagraph (A), more comprehensive for projects referred to in
				subparagraph (B), and most comprehensive for projects referred to in
				subparagraph (C). The three tiers for such process shall be as follows:
							(A)Tier
				1Projects for which the cost of the project funded under this
				subsection is not more than $80,000.
							(B)Tier
				2Projects for which the cost of the project funded under this
				subsection is more than $80,000 but less than $200,000.
							(C)Tier
				3Projects for which the cost of the project funded under this
				subsection is $200,000 or
				more.
							;
				(C)in paragraph (3)
			 (as redesignated by subparagraph (A)), by striking paragraph (F) and inserting
			 the following new subparagraph:
					
						(F)the natural
				resource conservation benefits of the renewable energy system;
				and
						;
				(D)in paragraph (4)
			 (as so redesignated)—
					(i)in
			 subparagraph (A), by inserting in amounts not to exceed $100,000 per
			 grant after in the form of grants; and
					(ii)by
			 striking subparagraph (C); and
					(E)by adding at the
			 end the following new paragraph:
					
						(6)RequirementIn
				carrying out this subsection, the Secretary shall not require a second meter
				for on-farm residential portions of rural projects connected to a power
				grid.
						;
				(2)in subsection
			 (f)—
				(A)by striking
			 Not later and inserting the following:
					
						(1)In
				generalNot later
						;
				and
				(B)by adding at the
			 end the following new paragraph:
					
						(2)Subsequent
				reportNot later than 4 years after the date of the enactment of
				the Rural Energy Improvement Act, the Secretary shall submit to Congress a
				report on activities carried out under this section, including the outcomes
				achieved by projects funded under this
				section.
						;
				and
				(3)in subsection
			 (g)—
				(A)in paragraph
			 (1)(D), by striking for fiscal year 2012 and inserting
			 for each of fiscal years 2012 through 2017; and
				(B)in paragraph
			 (3)—
					(i)by
			 striking this section $25,000,000 and
			 inserting
						
							this
			 section—(A)$25,000,000
							;
					(ii)at
			 the end of subparagraph (A) (as designated by clause (i)), by striking the
			 period and inserting ; and; and
					(iii)by
			 adding at the end the following new subparagraph:
						
							(B)$100,000,000 for each of fiscal years 2013
				through
				2017.
							.
					
